Citation Nr: 1720096	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  10-01 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include post traumatic stress disorder (PTSD), bipolar disorder, and manic depression. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from August 1970 to August 1972 with off shore service in the Vietnam Theater of Operations.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for an acquired psychiatric disorder to include PTSD, bipolar disorder and manic depression.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. As such, another remand is warranted to obtain a supplemental VA opinion.

Previously the case was before the Board in April 2016. The case was remanded to obtain additional VA treatment records, send authorization and notice to the Veteran and afford him a VA examination to determine the etiology of his acquired psychiatric disorder. VA treatment records from St. Louis VAMC and Philadelphia VAMC from May 2012 to October 2016 have been associated with the claims file. In May 2016 the RO sent the Veteran a letter to his current address of record requesting authorization and release of any outstanding private treatment records and requesting he complete the enclosed Statement in Support of Claim for Service Connection for PTSD, VA Form 21- 0781. The Veteran was afforded a VA examination in October 2016. 

If VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was afforded a VA examination in October 2016. The examiner found that the Veteran had a diagnosis of unspecified bipolar disorder, stimulant use disorder (in sustained remission), marijuana use disorder (in sustained remission) and alcohol use disorder (in sustained remission). See October 2016 VA examination. The examiner found that it was less likely than not that the Veteran's symptoms of unspecified bipolar disorder are related to his service. The examiner noted that the Veteran's STRs were negative for mental health treatment and his separation examination noted a normal psychiatric evaluation. However, the Board finds a supplemental VA opinion is warranted for clarification.  The Veteran has consistently reported experiencing depressive symptoms several months post-service, in February 1973 and contends that his disorder was caused by the stress of Marine Corps recruit training. The examiner should address whether the Veteran's depressive symptoms 5 months post-service were the onset of his current unspecified bipolar disorder. As such a supplemental VA opinion is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the development above to the extent possible, refer the case to the VA examiner who provided the October 2016 examination for a supplemental opinion. If the same examiner is not available, the claims folder should be forwarded to another clinician. If evaluation of the Veteran is deemed necessary, appropriate arrangements should be made to evaluate the Veteran. The examiner shall review the Veteran's claims file, and review any additional treatment records associated with the claims file since the last examination and revisit all prior opinions provided. After reviewing the claims file and examining the Veteran, if warranted, the examiner should answer the following question:

Were the Veteran's depressive symptoms experienced 5 months post-service the onset of his current unspecified bipolar disorder? 

A detailed rationale for the opinion must be provided. The examiner's attention is directed to the Veteran's statements regarding undergoing treatment several months post-service in February 1973. The Veteran's lay contentions must be considered in making the determination as to whether a nexus exists.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




